Kelly, J.
(dissenting). The primary issue in this case is whether the Court of Appeals correctly interpreted the law in determining that Edith Hertsberg, rather than Barbara Hertsberg, was the settlor of a special needs trust. The Department of Mental Health is attempting to reach the assets of the Barbara Hertsberg discretionary trust to satisfy a debt owed to it.
Relying on the Court of Appeals decision in In re Johannes Trust,1 the majority holds that creditors can reach the assets of a trust whose beneficiary is also *438the settlor. I agree with that rule, but conclude that the majority has erred in its application of Johannes. There, the Court held that a person is the settlor of a trust who had legal title to the assets when they were transferred to the trust. Id. at 522.
I disagree with the majority’s holding that the mechanics of the Hertsberg trust’s funding axe not controlling for the purpose of identifying the settlor. Here, the mechanics of the trust funding, in addition to the manifest intent of the parties, show convincingly that Edith was the settlor.
In the past, we have held that the quintessential rule of trust agreement interpretation is to examine the intent of the settlor. See In re Maloney Trust, 423 Mich 632, 639; 377 NW2d 791 (1985). An appropriate review requires us to ascertain the intention of the settlor at the time the trust instrument was created. Id. The Court must consider the trust as a whole, including its general scope, logical implications, and necessary inferences. In re Charlton Estate, 9 Mich App 625, 634; 157 NW2d 821 (1968).
In rendering its decision in Hertsberg, the Court of Appeals examined all four comers of the trust document, and based its decision on Johannes Trust, supra. It determined, as a matter of law, that Edith Hertsberg was the settlor. She was the individual who created, signed, and funded the trust.
In Johannes Trust, the appeals court was faced with a similar issue. It needed to determine whether the beneficiary under a discretionary tmst was also the settlor of the trust. The question was whether the department could reach the trust’s assets for reimbursement of care provided to the beneficiary. Id. at 518-519. The petitioner in that case, as guardian of the *439beneficiary, established a discretionary trust from assets that the beneficiary inherited. Id. at 516.
The Johannes Trust Court held that, if the petitioner created the trust with assets provided by the beneficiary, the latter was the settlor to the extent of the assets she contributed. Id. at 520. Consequently, the department could reach the trust assets that came from the beneficiary. Id. at 520-523. Johannes Trust was remanded to the probate court with instructions that, if the beneficiary’s inheritance was paid directly to the petitioner rather than to the beneficiary, legal title would have vested in the petitioner. In that event, the petitioner was the settlor, and the department could not reach the trust assets. Id. at 520-521.
Therefore, Johannes Trust explicitly established that, for the department to reach trust assets, the beneficiary must have held actual legal title to them when they were transferred to the trust.
In this case, Barbara’s mother, Edith, apparently had failed to apply Barbara’s social security benefits for Barbara’s care and maintenance. As a consequence, Barbara’s aunt brought suit against the mother. Later, the aunt replaced the mother as Barbara’s guardian. When the suit was resolved, a consent judgment was entered under which Edith agreed to establish a trust fund for Barbara’s benefit. Under the terms of the settlement, Edith set up a discretionary trust that she funded using monies she had inherited from her sisters.
Great pains were taken in forming the trust to prevent Barbara’s creditors from having access to it. The language of the trust document explicitly designates Edith as the settlor. It directs the trustees to terminate the trust immediately should any agency provid*440ing care, support, and maintenance for Barbara attempt to reach it. I conclude from the language of the trust that it was structured to be a “special needs” or “supplemental needs” trust. Trust Co of Oklahoma v State ex rel Dep’t of Human Services, 825 P2d 1295 (Okla, 1991).
A special needs trust contemplates that public assistance will be used for the primary support of the trust beneficiary. The trustee will draw from the trust only those monies the beneficiary needs that public assistance does not provide.
The majority here relies on a Connecticut case, Forsyth v Rowe,2 for the proposition that Barbara was the settlor of the trust. I find that case distinguishable from Hertsberg.
In Forsyth, a trust had been established for the plaintiffs ward and funded with the proceeds of a suit seeking damages for injuries he sustained in an automobile accident. The trust was found to be a “medicaid qualifying trust” under 42 USC 1396a(k). Hence, first, the trust in Forsyth was a medicaid qualifying trust, whereas the trust in the present case was a discretionary “special needs” trust. Second, the settlement agreement in Forsyth provided for a release stating that the defendant would pay the settlement funds directly to the trust on behalf of the beneficiary. Thus, the funds with which the trust was established belonged to the plaintiffs ward, the trust beneficiary. The plaintiff at no time had legal title to them.
However, in Hertsberg, monies that Edith inherited were used to fund the trust. Ownership of them never passed to Barbara. Barbara could have been given *441legal title to them when the consent judgment was entered. But, instead, legal title to them passed directly from Edith to Barbara’s trust.
I find that the Court of Appeals decision in this case is correct, and therefore I would affirm it. Barbara was not the settlor of the trust, and thus, the department should not be entitled to reach the trust assets.
Cavanagh, J., concurred with Kelly, J.

 191 Mich App 514; 479 NW2d 25 (1991).


 226 Conn 818; 629 A2d 379 (1993).